Callahan, J.
(concurring). This case differs from Acorn Employment Service, Inc., v. Moss (266 App. Div. 829), in that here, in addition to the power granted by section 885 of the New York City Charter (1938) permitting the Commissioner to make rules for the conduct of his own office, he is granted express power to make such rules and regulations for the supervision and operation of the businesses under his jurisdiction as are not inconsistent with any other provisions of law (New York City Charter [1938], § 436).
Reading all the applicable statutes together, including those defining the duties of the Police Commissioner there appears *563to be a sufficient standard supplied concerning the rule-making power.
The regulations adopted (as amended) seem reasonable. Though the right retained in rule 5 of the Regulations Groverning Cabarets to revoke an identification card is broad and without any express limitation, I think there is an implied limitation that the administrative act may only be for good cause shown. There is right to judicial review (Civ. Prac. Act, art. 78). Accordingly, there is no unconstitutional interference with the fundamental right to work.'
The order should be affirmed, with twenty dollars costs and disbursements.